El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Félix Ochoteco, Jr., demandó a Ramón Córdova Díaz y Francisco López Sánchez para recobrar la suma de $450 como principal y $100 como costas y honorarios. Todo esto es-taba evidenciado por un pagaré.
Como resultado de las alegaciones y de la prueba adu-cida durante el juicio, no hay duda de que los dos deman-dados mencionados adeudaban al demandante la suma recia-*555mada. Sin embargo, los demandados radicaron nna contes-tación que contenía nna reconvención.
El demandante firmó nn documento escrito qne, con su endoso, lee como sigue:
‘ ‘ San Juan, P. R., noviembre 2, 1927. — He recibido de don Ramón Córdova en el día de boy, la suma de quinientos dollars ($500.00) en moneda legal y corriente de los Estados Unidos de América, en calidad de préstamo y para disponer de la misma conforme a sus instrucciones y en la feeba que él mejor crea conveniente. (Firmado) Félix Ochoteco, Jr. — Cedo y traspaso a don Francisco López Sánchez por valor recibido el crédito que según el documento arriba suscrito me adeuda don Félix Ochoteco, Jr., montante a quinientos dólares, y en su consecuencia queda subrogado en mi lugar el don Francisco López Sánchez para que lo cobre del deudor y ejercite cuantos dere-chos y acciones a mí corresponderían, y al efecto hago constar que no he cobrado ni cedido en modo alguno dicho crédito, como tampoco he dispuesto del mismo en ninguna otra forma. — Cataño, P. R., junio 1, 1931. — (Firmado) Ramón Córdova.”
Después que los demandados durante el juicio ofrecieron este documento en evidencia, se permitió al demandante que aportara prueba para demostrar que el documento por $500 en forma de recibo, era en realidad un depósito hecho por Ochoteco para determinado fin que oportunamente discuti-remos. La corte convino con todas las contenciones del de-mandante y dictó sentencia por la suma reclamada por él: Existen numerosos señalamientos de error, mas según las partes mismas convienen, la mayoría de éstos se dirigen a la negativa de la corte a excluir prueba para variar los tér-minos del documento escrito. Otros señalamientos de error se refieren a la supuesta insuficiencia de la prueba, la que a fin de dar una idea más clara de los hechos, consideraremos primeramente.
Sucede que Jorge Romero y su esposa tenían un proce-dimiento de quiebra y que ofrecieron un arreglo (composition) a sus acreedores. El demandado Córdova era uno de tales acreedores. La prueba del demandante tendió a de-mostrar que el Sr. Córdova entregó los $500 mencionados en *556el recibo, no en calidad de préstamo al Sr. Ochoteco, sino en calidad de depósito, para qne este último lo entregara a la Corte de Quiebras, a fin de ayudar a los deudores en la oferta de llegar a un arreglo. El testimonio del Sr. Ochoteco, a este respecto fué corroborado por el Sr. Francis, letrado de los quebrados, quien dijo que había recibido $450 en un che-que del Sr. Ochoteco. Respecto a los $50 restantes no hay cuestión alguna.
Ahora bien, los apelantes insisten en que la evidencia para variar los términos del documento escrito consistió principalmente en el testimonio del propio demandante Ochoteco. La declaración de un solo testigo es suficiente, si la corte le da crédito, y al igual que lo hizo la corte inferior no hallamos razón alguna para ponerla en tela de juicio. Además, la declaración del demandante fué corroborada por el Sr. Francis, y en otras formas; en realidad, por los términos del documento mismo.
Los apelantes igualmente insisten' en que la declaración del Sr. Francis era totalmente inadmisible, toda vez que ella no era pertinente o esencial al caso y porque la misma no servía necesariamente de corroboración. Cuando la cuestión en disputa es si se efectuó el pago con determinado fin o' si se entegó a la corte, el testimonio de otra persona al mismo efecto es pertinente j esencial, y desde luego, corro-borativo.
 La supuesta objeción principal en este caso es la admisión de la prueba oral, o sea, que la admisión de esta evidencia infringía las disposiciones del artículo 25 de la Ley de Evidencia, que lee así:
“Artículo 25. — Cuando las condiciones de un convenio se hayan consignado por las partes en un documento, se considerará que con-tiene éste todas dichas condiciones, por lo que no cabrá entre las partes y sus representantes o sucesores en interés, evidencia alguna de las condiciones del convenio, fuera de lo contenido en el docu-mento, excepto en los siguientes casos:
“1. Cuando una equivocación o imperfección en el documento fuere alegado en el litigio.
*557“2. Cuando la validez del convenio constituyere el becbo- contro-vertido.
“Pero este artículo no excluye otra evidencia de circunstancias bajo las cuales fuere heebo el convenio, o con las cuales se relacio-nare, según lo definido en el artículo veinte y ocbo, o para explicar tina ambigüedad extrínseca, o probar ilegalidad o fraude. La pala-bra ‘convenio’ incluye escrituras y testamentos, así como contratos entre las partes.”
El Sr. Oclioteco declaró que al consignar en el recibo las palabras “en calidad de préstamo”, quiso decir “en ca-lidad de depósito.” Los apelantes llaman nuestra atención liada el Lecho de que no se radicó alegación alguna que pu-siera en controversia la supuesta equivocación o imperfec-ción del documento. El apelado sostiene acertadamente que al radicarse una reconvención, al igual que cualquiera otra contestación, sus términos están en controversia de conformi-dad con las disposiciones del artículo 132 del Código de En-juiciamiento Civil. d No era necesario que el demandante ra-dicara ninguna otra alegación a fin de demostrar el supuesto error. La cuestión relativa a si existía una equivocación o no, se confundió en las consideraciones principales de esta opinión.
La corte inferior basó su resolución en el derecho a ad-mitir prueba oral para variar los términos del recibo, ha-ciendo la siguiente; cita de Jones sobre Evidencia, Casos Civiles, tercera edición, sección 491:
“Prueba Oral para Explicar Recibos. Desde hace largo tiempo ha quedado bien establecido que un recibo por escrito relativo al pago de dinero no es concluyente, y que el mismo está sujeto a ser expli-cado mediante prueba oral. Los recibos, de ordinario, son generales en sus expresiones y muchas cuestiones, que no fueron consideradas al tiempo de su otorgamiento podrían estar cubiertas por expresiones generales contrarias al derecho y a la intención de las partes, de tal suerte que tales documentos son generalmente tratados como admi-siones sujetas a ser explicadas, y no como concluyentes. Así, pues, podría demostrarse que un recibo que se supone sea de dinero, fué en realidad dado como garantía. Recibos que son otorgados en forma de cartas de pago bajo sello y que se suponen haber sido expedidos *558por el importe total de los créditos, pueden ser explicados mediante prueba de que existió fraude o error. Cuando el recibo se supone ser en pago total o como transacción de una reclamación, las cortes fre-cuentemente se lian negado a admitir prueba oral de la omisión de otros términos o condiciones, considerándose el documento como un contrato. Mas, según el gran peso de las autoridades, el mero hecho de que un recibo exprese en su faz que el mismo se otorga ‘por la totalidad’ de cualesquiera reclamaciones, no impide que se presente prueba oral para hacer variar sus efectos.”
No dudamos que esta jurisprudencia fuera aplicable. Los apelantes dicen, en efecto, que el recibo era un contrato, pero la cita demuestra que importa poco que se considere o no como un contrato.
En apelación sucede que el apelado se funda parcialmente en el hecho de que la verdadera causa de un contrato puede ser probada con evidencia oral, citando a 22 C. J. p. 1157, sección 1555.
La siguiente cita de la Ley de Evidencia es de alguna aplicación:
“Artículo 101. — Las siguientes presunciones se estiman concluyen-tes, con -exclusión de todas las demás:
“1.— ..........
“2. — La verdad de los hechos relatados, en la relación contenida en un documento escrito, entre las partes interesadas en el mismo o sus sucesores en interés por título adquirido posteriormente; pero esta regla no será aplicable a la relación de una compensación.
1i Ht tií # * * ■ * * > >
El artículo 1241 del Código Civil dispone:
“En los contratos onerosos se entiende por causa, para cada parte contratante, la prestación o promesa de una cosa o servicio por la otra parte; en los remuneratorios, el servicio o beneficio' que se re-munera, y en los de pura beneficencia, la mera liberalidad del bien-hechor.”
Bajo este artículo, y generalmente, es evidente que la ver-dadera causa que pasó de Ochoteco a Córdova no fue que Ochoteco estuviera en la obligación de devolver el dinero, *559sino en la obligación de depositar el mismo en la Corte Federal.
Bin lo qne a nosotros concierne, creemos qne una excep-ción más fuerte a la regla sobre prueba oral puede bailarse en el contexto del propio artículo 25: “Pero este artículo no excluye otra evidencia de circunstancias bajo las cuales fuere becbo el convenio, o con las cuales se relacionare, según lo definido en el artículo veinte y ocbo, o para explicar una ambigüedad extrínseca, o probar ilegalidad o fraude.”
Bin parte esta excepción está expresada en forma concordante en 22 C. J. 1259, párrafo 1679:
“Generalmente se considera que prueba oral es admisible cuando es ofrecida, no con el fin de variar los términos de un contrato es-crito, sino con el objeto de explicar y demostrar la verdadera natura-leza de la transacción evidenciada por el mismo, especialmente cuando es claro que el lenguaje usado, tomado en su sentido literal, no de-muestra la verdadera transacción envuelta, o cuando el documento es atacado por razón de fraude. Este principio puede bailarse apli-cado en aquellos casos en que se ha admitido prueba para demostrar que, aunque un escrito evidencie por su faz una enajenación absoluta de bienes o una promesa absoluta de pagar dinero, la verdadera tran-sacción consistió meramente en la prestación de una garantía o en el pago de una indemnización, o que el cesionario en un documento escrito, como por ejemplo una escritura, cesión, escritura de compra-venta, o algo similar, que por sus términos pasa el título de bienes, tomó el título sujeto a un fideicomiso. Igualmente podría demostrarse que una enajenación hecha por un padre a uno de sus hijos se hizo a manera de anticipo; que el endoso de un documento negociable se efectuó meramente con el fin de cobrarlo; o que una transacción legal, en tanto en cuanto se desprende del documento, era en realidad usu-raria.”
En las notas se bace referencia al caso de Brick v. Brick, 98 U. S. 514, en que la corte permitió prueba oral para de-mostrar que un certificado de acciones expedido al peticio-nario como dueño, le fué entregado en garantía de un prés-tamo de dinero. La corte citó el caso de Peugh v. Davis, 96 U. S. 336, donde se admitió prueba para demostrar que cuando un documento participaba de' la forma de una ena-*560j enación, el mismo era en realidad una garantía. Ambos casos fueron citados más tarde en el de Cabrera v. American Colonial Bank, 214 U. S. 224, que fué apelado de la Corte de Distrito de los Estados Unidos para Puerto Eico. El se-gundo sumario de este caso lee así:
“La faz de un documento no siempre es concluyente de su fin; y, en equidad, se admite prueba extrínseca para demostrar que una enajenación, absoluta en su forma, ba sido intentada como una ga-rantía; y en este caso prueba dirigida a i a causa (consideration) de un contrato de compraventa y demostrativa de que si bien de su faz se desprendía que el comprador convenía en ceder su deuda, la ver-dadera causa fué ayudar al vendedor y dar al comprador garantía adicional, sería admisible de acuerdo con nuestra ley, al igual que con la ley española; y quaere si la ley española no permite prueba oral respecto a todas las condiciones de un contrato, de igual forma que se hace con el mismo documento escrito, hasta un límite mayor que el permitido por nuestra propia ley.”
Al margen de esta opinión, a las páginas 232 y 233, se hizo un considerable número de extractos de la Ley de Evi-dencia de Puerto Eico, incluyendo los artículo 25, 28 y 101. La corte igualmente hace referencia, para sostener su opi-nión, al caso de Horton v. Roberts, 11 D.P.R. 176. La corte siempre mirará a la verdadera transacción realizada por las partes.
También hemos examinado la decisión original emitida por la Corte Federal que aparece publicada en III Puerto Eico Federal Eeports, pág. 14, que cita igualmente el caso de Peugh v. Davis, supra, y que dice que la corte penetra más allá de los términos del documento para determinar la verdadera transacción efectuada.
Los apelantes hallan algún alivio en el caso de Monagas v. Albertucci, 17 D.P.R. 712. Ahora bien, hubo un dictum en esa opinión que decía que prueba oral era inadmisible para demostrar que un contrato de compraventa, con pacto de retro, no podía justificarse que fuera una hipoteca. Sin embargo, si se lee con cuidado la opinión se verá que esta *561corte realmente resolvió que no había suficiente prueba para demostrar la existencia de una hipoteca.
Esto también se desprende cuando se considera el caso en apelación para ante la Corte Suprema de los Estados Unidos, Monagas v. Albertucci, 235 U. S. 81, 87, donde la corte, por voz del Juez Asociado Sr. White, dijo lo siguiente:
“Mas cuando se considera la relación que del caso hemos hecho, la cuestión descansa en la más palpable errónea apreciación de la actitud de la corte inferior, toda vez que, conforme hemos visto, su conclusión de que la corte inferior cometió error al resolver que el contrato de venta era de hipoteca, no surgió de la resolución de que existía falta de autoridad para admitir cualquier prueba, con tal fin, sino del hecho de que el testimonio específico ofrecido y recibido con la objeción de una de las partes, se halló, después de considerarlo y apreciarlo, que no tenía relación legal con tal objetivo y que por ende no presentaba fuerza probatoria alguna tendente a sostener que se variara el contrato.”
Véase también Cuyugan v. Santos, 34 Jurisprudencia Filipina 104, con sus citas de Monagas v. Albertucci, supra.
Así, pues, llegamos a la conclusión de que bien se admi-tiera la prueba oral para demostrar la verdadera naturaleza, del recibo o para evidenciar que la causa del contrato fué' distinta a la expresada, o para demostrar cuál fué la verda-dera transacción entre las partes, toda la cuestión analizada tiende exactamente hacia la misma verdad, o sea, que para demostrar el verdadero contrato, nexo o relación entre las; partes, era admisible prueba oral.
Igualmente creemos, dada la naturaleza de la prueba, que el excluir esta evidencia hubiese equivalido a un fraude contra el demandante. En otras palabras, obligarle a pagar algo sin que existiera una verdadera causa (consideration) para ello. Las cortes no permitirán que la regla que prohibe la admisión de prueba oral (parol evidence rule) encubra un fraude.
Otro señalamiento de error fue que la Corte de Distrito' de San Juan carecía de jurisdicción por ser la reclamación *562menor de $500. El pagaré de sn faz demuestra que la recla-mación era por $450, más los $100 para costas y honorarios de abogado, que cae muy bien dentro de la suma que da ju-risdicción a la corte de distrito.

La sentencia apelada debe ser confirmada.